Adams, P. J. (concurring):
Since this case was last before this court the Appellate Division of the first department has held, in a case strikingly like the present one in the various vicissitudes through which it had passed, that inasmuch as the issues of fact in that case were, such as must ultimately be decided by a jury, and as former juries, selected at different times, had determined such issues in favor of the plaintiff, the Appellate Division would no longer' be justified in setting aside a verdict as against the "weight of evidence, especially where it appeared, as it does here, that one or more of its former adjudications was by a divided court. (McCann v. N. Y. & Q. C. R. Co. 73 App. Div. 305.)
In a former opinion (66 App. Div. 336) this court ventured to assert that while it must necessarily assume all responsibility for the views therein expressed, a proper regard for its authority required that such views should be respected by the trial court. This suggestion, however, the trial court has not seen fit to heed, and in support of the course adopted at the last trial, it is urged that the evidence there given was more favorable to the plaintiff than *449upon any of the former trials. That, this contention has some support is doubtless true, and while to our minds the plaintiff’s right to. á recovery is still shrouded in very grave doubt, we. are not unmindful of the fact that the jury and trial court had the advantage of seeing and hearing such of the witnesses as were examined in open court, and that, consequently, they were perhaps better qualified to place a correct valuation upon their testimony than is a court of review. In view, therefore, of this circumstance, as well as in deference to the decision above referred to, I have concluded to yield my individual views and vote for affirmance of the judgment and order appealed from.
Order granting extra allowance reversed and motion denied.
Judgment and order affirmed, with costs.